ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_04_FR.txt. 120

OPINION INDIVIDUELLE DE M. BEDJAOUI

1. Je trouve que la majorité de la Cour n’a pas assez clarifié deux ques-
tions, celle du droit applicable et celle de la nature du traité de 1977. Je ne
suis nullement en désaccord avec l’analyse de la majorité de la Cour sur
ces deux points qui justifient de ma part seulement quelques nuances et
précisions que je formulerai plus loin.

2. Mais sur deux autres questions, en revanche, je demeure très réservé
sur la position prise par la majorité. I] s’agit d’abord de la qualification
juridique de la variante C, que la majorité considère comme illicite seu-
lement à sa phase finale, celle du détournement du Danube, et que je con-
sidère pour ma part comme une infraction dont l’illicéité affecte chacun
des actes, du premier au dernier, de la construction de cette variante C.
Il s’agit ensuite de l'analyse globalisante des comportements des deux
Parties, que j'estime constituer des violations croisées, nourries alternati-
vement les unes par les autres, dans un enchevêtrement de causalités dif-
ficile à démêler, et génératrices de deux effectivités que les Parties recon-
naissent mutuellement.

La distance que je prends à l’égard de la position de la majorité de la
Cour sur ces différents points ne m’a cependant pas empêché de voter
pour l’ensemble du dispositif, car, globalement, j’adhére à l’orientation
générale de l'arrêt.

%
* *

3. Je suis en accord avec la majorité de la Cour pour son approche
générale concernant la question du droit applicable. Je n’évoquerai qu’un
aspect de cette question que je trouve fondamental et qui touche à l’appli-
cabilité en l’espéce des conventions et autres instruments postérieurs au
traité de 1977 et concernant l’environnement et le droit des cours d’eau
internationaux.

4. La Hongrie invite la Cour à interpréter le traité de 1977 a la lumière
du droit nouveau plus développé et plus exigeant, relatif à l’environne-
ment, ainsi que du droit des cours d’eau internationaux. A l’appui de sa
thèse, elle cite principalement l’avis consultatif rendu par la Cour en 1971
dans l'affaire de la Namibie (Conséquences juridiques pour les Etats de la
présence continue de l'Afrique du Sud en Namibie (Sud-Ouest africain)
nonobstant la résolution 276 (1970) du Conseil de sécurité, avis consul-
tatif, CJ. Recueil 1971, p. 16). Dans cette affaire, la Cour avait déclaré
qu’un traité devrait être interprété «dans le cadre de l’ensemble du sys-
tème juridique en vigueur au moment où l'interprétation a lieu» (ibid.,
p. 31).

117
121 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

5. Prise à la lettre et isolée de son contexte, cette formule peut mener
fort loin. Il faut bien veiller à prendre les précautions suivantes:

— l«interprétation évolutive » ne peut s'appliquer que dans le respect de
la règle générale d'interprétation de l’article 31 de la convention de
Vienne sur le droit des traités;

— il ne faut pas confondre la «définition » d’un concept et le «droit»
applicable à ce concept;

— il ne faut pas confondre «interprétation » d'un traité et «revision» de
celui-ci.

A. L’«INTERPRETATION ÉVOLUTIVE» NE PEUT S'APPLIQUER QUE DANS LE
RESPECT DE LA RÈGLE GÉNÉRALE D'INTERPRÉTATION DE L'ARTICLE 31 DE
LA CONVENTION DE VIENNE SUR LE DROIT DES TRAITÉS

a) Respect du principe pacta sunt servanda
sauf incompatibilité avec une norme impérative
relevant du jus cogens

6. 1) [l est au préalable utile de rappeler ici l'évidence: pacta sunt ser-
vanda. Dans la mesure où le traité de 1977 est considéré comme en
vigueur aux fins d'une interprétation judiciaire, il lie nécessairement les
parties. Celles-ci ont Pobligation de l’exécuter de bonne foi (article 26 de
la convention de Vienne de 1969).

ii) Par ailleurs les parties ne peuvent en principe s’écarter d’une inter-
prétation classique fondée sur l’article 31 de la convention de Vienne
que si le traité qu’elles avaient conclu dans le passé est devenu incompa-
tible avec une norme de jus cogens. Or tant la Hongrie que la Slovaquie
semblent convenir que tel n’est pas le cas du traité de 1977.

b) L'interprétation du traité doit être conforme aux intentions
des parties exprimées lors de sa conclusion

7. 1) Il faut replacer dans son contexte la formule de la Cour dont s’est
emparée la Hongrie pour justifier son «interprétation évolutive ». Avant
d’en arriver à cette formule, la Cour avait en effet bien pris soin, dans le
même avis de 1971 et à la même page, de souligner «la nécessité primor-
diale d'interpréter un instrument donné conformément aux intentions
qu'ont eues les parties lors de sa conclusion» (C.1.J. Recueil 1971, p. 31;
les italiques sont de moi).

ii) Or les intentions des parties sont présumées avoir été influencées
par le droit en vigueur au moment de la conclusion du traité, droit qu’elles
étaient censées connaître, et non pas par le droit à venir, qui était encore
inconnu. Comme l’avait dit l'ambassadeur Mustapha Kamil Yasseen cité
par la Hongrie (contre-mémoire de la Hongrie, par. 6.13.), seul le droit

118
122 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

international existant au moment de la conclusion du traité «a pu influen-
cer l'intention des Etats contractants ..., le droit qui n'existait pas encore
à ce moment-là ne pouvant logiquement avoir aucune influence sur cette
intention» !.

iii) La Hongrie épouse d’ailleurs cette démarche trés classique en
déclarant: «le traité de 1977 doit être interprété d'abord en fonction du
droit international qui était en vigueur lors de sa conclusion» (contre-
mémoire de la Hongrie, par. 6.28; les italiques sont de moi).

c) Primauté du principe du «renvoi fixe» sur celui
du «renvoi mobile»

8. Ainsi la base essentielle pour l'interprétation d’un traité demeure le
«renvoi fixe» au droit international contemporain de sa conclusion. Le
«renvoi mobile» au droit qui aura ultérieurement évolué ne peut être
recommandé que dans des hypothèses exceptionnelles que l’on va voir.

B. NE PAS CONFONDRE « DÉFINITION » D'UN CONCEPT
ET « DROIT» APPLICABLE A CE CONCEPT

9. Dans l’affaire de la Namibie la Cour avait à interpréter une situa-
tion bien particulière. Le traité instituant un mandat € sur le Sud-Ouest
africain évoquait, parmi les obligations de la puissance mandataire, celle
d’une « mission sacrée de civilisation ». 1 s'agissait alors pour elle d’inter-
préter cette formule. Elle ne pouvait le faire qu’en observant la réalité qui
montre que cette notion de «mission sacrée de civilisation » échafaudée en
1920 à l’époque de la colonisation n’était pas comparable à l’idée qu’on
pouvait s’en faire un demi-siècle plus tard à l’ère des décolonisations en
chaîne. Elle a donc été d’avis que les questions à interpréter, telle celle de
la «mission sacrée», «n'étaient pas statiques mais par définition évolu-
tives» (C.J. Recueil 1971, p. 31). Dans une telle hypothèse /a méthode
du renvoi mobile, c'est-à-dire du renvoi au droit nouveau contemporain,
était tout à fait indiquée pour une interprétation soucieuse d'éviter des
archaïsmes, conforme aux temps présents et utile pour l’action du deman-
deur d’avis qu'était le Conseil de sécurité.

10. Mais la Cour savait de toute évidence qu’elle procédait ainsi parce
qu'il s’agissait d’une situation particulière. Elle n’a nulle part déclaré que
sa méthode du renvoi mobile devait s'imposer dorénavant et se généra-
liser dans tous les cas d'interprétation. La définition de la «mission sacrée
de civilisation» est évolutive. Il faut appliquer à ce concept /e droit qui

! M. K. Yasseen, «L'interprétation des traités d'après la convention de Vienne sur le
droit des traités», Recueil des cours de l'Académie de droit international de La Haye,
t. 151 (1976), p. 64.

119
123 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

correspond à l’époque à laquelle on procède à l'interprétation de ce
concept. Par contre l'environnement reste l’environnement. C’est l’eau,
l'air, la terre, la végétation, etc. En tant que définition de base, lenviron-
nement n’est pas évolutif. Ses composantes restent les mêmes. Son «état »
peut en revanche changer, se dégrader ou s'améliorer, mais c'est autre
chose que la définition par ses composantes.

11. J'ajouterai que ce qui a évolué dans l'affaire du mandat, c’est
l'objet du traité qui l’a institué. Cet objet était la mission sacrée. Or l’objet
n’a nullement évolué en l'affaire Gabcikovo-Nagymaros. Il s'agissait de
consentir à un investissement conjoint et de construire un certain nombre
d'ouvrages. Cet objet, ou cet objectif, demeure, même si /es moyens pour
le réaliser peuvent quant à eux évoluer ou se perfectionner.

C. NE PAS CONFONDRE « INTERPRETATION » D'UN TRAITÉ
ET « REVISION » DE CELUI-CI

12. Une interprétation d’un traité qui viendrait à substituer un tout
autre droit à celui qui le régissait au moment de sa conclusion constitue-
rait une revision détournée. « Interprétation» west pas «substitution» à
un texte négocié et agréé d’un texte tout autre, ni négocié, ni convenu.
Sans qu’il faille renoncer à l’« interprétation évolutive » qui peut être utile
et même nécessaire dans des hypothèses très limitées, il convient de dire
qu'elle ne peut pas être appliquée automatiquement à n’importe quelle
affaire.

13. D'une manière générale, il faut rappeler que les règles classiques
d'interprétation n’exigent pas qu’un traité soit interprété en toutes cir-
constances dans le cadre de l’ensemble du système juridique en vigueur au
moment de l’interprétation, c’est-à-dire, dans le cas présent, que le traité
de 1977 soit interprété « dans le cadre » et à la lumière du nouveau droit
actuel de l’environnement, ou des cours d’eau internationaux. C’est même
tout le contraire que ces règles d'interprétation prescrivent en s’attachant
à recommander une interprétation conforme aux intentions qui ani-
maient les parties au moment de la conclusion du traité.

14. En général un Etat s'engage conventionnellement pour des obliga-
tions précises contenues dans un droit tel qu’il existe à la conclusion du
traité et nullement pour des devoirs évolutifs et indéterminés. Un Etat ne
peut s'engager à des obligations inconnues ni pour l'avenir, ni même pour
le présent.

15. Dans le cas présent, le droit nouveau de l’environnement ou des
cours d’eau internationaux aurait pu être incorporé au traité de 1977 avec
le consentement des parties et par la voie des «mécanismes procédu-
raux» prévus dans ce traité. Il s’agirait là d’une «revision» du traité
acceptée dans les limites de celui-ci. De même le droit nouveau aurait pu
jouer un rôle dans le cadre d’une «nouvelle interprétation» du traité
mais pour autant qu'elle serait intervenue avec le consentement de l’autre
partie.

120
124 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

D. PRENDRE PRUDEMMENT EN COMPTE LE DROIT POSTÉRIEUR
COMME ELEMENT D'INTERPRÉTATION OU DE MODIFICATION
DANS DES HYPOTHESES TRES PARTICULIERES

16. I] est vrai qu’on ne saurait être d’une excessive rigidité sans mécon-
naître le mouvement de la vie. Le droit nouveau pourrait être en principe
pertinent d’une double manière: comme élément d’interprétation du
contenu du traité de 1977 et comme élément de modification de ce
contenu.

17. La première hypothèse, celle de l'interprétation, est la plus simple.
Il y a certes lieu, d'une manière générale, de protéger l’autonomie de la
volonté. Mais, en l'espèce, les articles 15, 19 et 20 du traité de 1977 sont
heureusement rédigés en termes extrêmement vagues (il y est question de
«protection» — sans autre — des eaux, de la nature ou des pêcheries).
Sans autre spécification, le respect de l’autonomie de la volonté implique
précisément que des dispositions de cette nature soient interprétées de
façon évolutive, c’est-à-dire compte tenu des critères retenus par /e droit
commun prévalant à chaque époque considérée. Si tel est le cas, ne faut-il
pas reconnaître que ces critères ont sensiblement évolué au cours des
vingt dernières années? Le droit nouveau, tant de l’environnement que
des cours d’eau internationaux, trouve donc opportunément matière à
s'appliquer à partir du socle des articles 15, 19 et 20 du traité de 1977, en
vue d’une «interprétation évolutive» de celui-ci.

18. C’est la première grande affaire que la Cour traite, dans laquelle il
existe un arrière-fond écologique tellement sensible qu’il a envahi le
devant de la scène au point de risquer de détourner le regard du droit des
traités. L’opinion publique internationale n'aurait pas compris si la Cour
avait écarté le droit nouveau dont la Hongrie réclamait l'application.
Fort heureusement, à partir de la souche des articles 15, 19 et 20 du traité
de 1977, la Cour pouvait faire pousser l’arbre du droit nouveau. D'ailleurs
il faut souligner que la Slovaquie ne s’opposait pas à la prise en compte
de ce droit. Mais en accueillant en l'espèce le principe dit de l’interpré-
tation évolutive d’un traité, la Cour devait s'expliquer davantage et rap-
peler que la règle générale d’interprétation d’un traité demeure celle de
Particle 31 de la convention de Vienne de 1969.

19. Pour terminer l'examen de cette question du droit applicable, je
voudrais rappeler que des progrès considérables ont été enregistrés, depuis
vingt ou trente ans, dans les connaissances humaines concernant l’envi-
ronnement. Mais ce qui a progressé, et qui était seul susceptible de pro-
gresser, c’est d’une part l'explication scientifique des dégradations écolo-
giques et d’autre part les moyens techniques de limiter ou de supprimer
ces dégradations. Quant au phénomène lui-même de dégradation, il a, lui,
de tout temps existé chaque fois que homme a contrarié la nature. C’est
dire que les dégradations étaient connues avant comme après le traité de
1977 et c'était la le sens de ma question aux Parties.

x * 4

121
125 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

20. La question de la nature du traité de 1977 et de ses instruments
connexes m’a semblé devoir mériter plus d’attention de la part de la majo-
rité de la Cour. C’est en effet une question centrale. La nature de ce traité
conditionne largement la succession de la Slovaquie à cet instrument qui
constitue la substance du droit applicable et qui, en dépit des violations
croisées qu’il a subies de la part des deux Parties, reste toujours en vigueur.

21. Le traité de 1977 (ses instruments connexes compris) possède la
triple caractéristique :

— qu'il est un traité territorial;
— qu'il est un traité auquel a succédé valablement la Slovaquie; et
— qu'il est un traité toujours en vigueur aujourd'hui.

22. Le traité considéré est un traité territorial:

— parce qu'il réalise le mariage des territoires de deux Etats; il crée des
obligations entre eux soit quant à l’utilisation d’une partie du terri-
toire de chacun d’eux, soit quant à ses restrictions à son usage. Il crée
une sorte de « dépendance » territoriale d’un Etat par rapport à l’autre;
il instaure un «lien territorial » entre eux dans le respect des frontières
établies. Le fonctionnement de la centrale hydro-électrique de Gab-
&ikovo en territoire slovaque est conditionné par le barrage de Duna-
kiliti en territoire hongrois. Et le fonctionnement de cette centrale en
régime dit «de pointe» est subordonné à la création du barrage de
Nagymaros en territoire hongrois;

— parce qu'il crée un espace spécifique régional entre deux pays voisins;
il concerne la construction et l’utilisation commune d'ouvrages impor-
tants, tous érigés sur le Danube, fleuve lui-même frontière, ou cons-
truits autour de lui et pour lui. Ces aménagements conventionnels
d’un cours d’eau dans une zone frontalière affectent le régime de la
navigation fluviale sur ce parcours, ainsi que l’utilisation et la réparti-
tion des eaux frontières et associent les deux Etats au bénéfice d’une
activité de production d'énergie. Le tout crée un espace régional et un
régime frontalier spécifiques, conférant incontestablement au traité
constitutif un caractère de «traité territorial»;

— parce que enfin il a une double fonction, à la fois confirmatrice et lége-
rement modificatrice de la frontière entre deux Etats; cette frontière
était déjà définie par d’autres instruments antérieurs. Mais ledit traité
de 1977 concerne l’aménagement d’un fleuve dont on sait que la ligne
médiane du chenal principal détermine la frontière d’Etat entre les deux
parties. De surcroît, ce traité comporte néanmoins une disposition sur
la démarcation de la ligne de la frontière d’Etat, ce qui fait de lui un
traité frontalier de confirmation. En outre il prévoit d’apporter une
modification mineure au tracé frontalier, une fois la construction du
système de barrages achevée. Il annonce à cet effet un échange limité de
territoires par la voie d’un traité distinct. Enfin le traité de 1977 affecte
ainsi non seulement le tracé frontalier, mais même sa nature, puisque la
frontière n’est plus constituée de facto par le thalweg effectif.

122
126 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

23. Ce traité est un instrument auquel /a Slovaquie a succédé indubi-
tablement:

— parce qu'il est un traité territorial, le principe étant en pareil cas le
caractère automatique de la succession;

— parce que le type de succession ici (la dissolution d’Etat) est gouverné
par la régle de la continuité successorale;

— parce que la Slovaquie avait elle-méme participé, avant la dissolution
de la Tchécoslovaquie, à la conclusion de ce traité; et

— parce que enfin la Slovaquie avait déclaré à sa naissance être liée par
tous les traités conclus par l'Etat prédécesseur, sans avoir à aucun
moment exclu celui de 1977.

24. Assurément le compromis passé entre les Parties en 1993 n’a pas
dû être facile à élaborer. Sa rédaction paraît avoir été inspirée par le souci
de concilier des éléments qui demeurent contradictoires. L’une des Parties,
la Hongrie, reconnaît que le traité de 1977 s’applique à elle-même jusqu’à
sa terminaison le 19 mai 1992, mais ne s'applique pas à l'autre. Cette der-
nière, la Slovaquie, n'aurait pas, selon la Hongrie, hérité de l'instrument
formel lui-même, mais de son contenu matériel constitué par «les droits et
obligations» que la Slovaquie tiendrait de ce traité désormais disparu
selon la même Hongrie.

25. Ainsi la Cour aurait, dans cette construction compliquée, non pas
à juger deux Etats sur la base d’un même traité, mais à juger

1) sur la base du même traité une Partie au différend, la Hongrie, et un
Etat dissous, la Tchécoslovaquie, non partie au différend, et

ii) en même temps, sur une autre base qui n’est pas directement le traité,
deux Etats, la Hongrie et la Slovaquie dont il n’est pas reconnu au
second la qualité d'Etat successeur au traité en cause.

26. En vérité la Slovaquie a bien succédé au traité de 1977, lequel est
toujours en vigueur aujourd’hui entre les deux Parties litigantes, en dépit
des violations qu’il a subies de part et d’autre. J’adhère au raisonnement
et aux conclusions de la majorité de la Cour pour dire et juger d’une part
que la Hongrie aussi bien que la Slovaquie ont violé le traité et d'autre
part que celui-ci demeure en vigueur. Mais j'irai plus tard un peu plus
loin que la majorité de la Cour sur cette question des atteintes portées au
traité, que je considère comme des violations croisées, génératrices d’effec-
tivités qu’il faudra concilier avec la survivance du traité.

+ * x

27. S’agissant des atteintes portées audit traité, je partage entièrement
les vues de la majorité de la Cour lorsqu'elle déclare que la Hongrie a
manifestement contrevenu à ses obligations contractuelles en suspendant,

123
127 PROJET GABC{KOVO-NAGYMAROS (OP. IND. BEDJAOUI)

puis abandonnant ses travaux, et en déclarant plus tard la terminaison de
ce traité. Aucune des justifications tentées par la Hongrie, tant pour la
suspension puis abandon des travaux que pour la terminaison du traité,
n’emporte ma conviction. Je n’ajouterai rien à l’analyse de la majorité de
la Cour sur les violations hongroises, si ce n’est que, s’agissant de la «ter-
minaison» du traité, l’acte hongrois a été dirigé contre un traité créant un
régime frontalier objectif et aménageant un espace territorial: qu’il concer-
nait les ressources partagées d’un fleuve et qu’il a provoqué un dommage
d’autant plus considérable qu'il risquait de laisser inachevés des travaux
et ouvrages par nature difficiles à reconvertir.

28. Quant aux atteintes portées par la (Tchéco)Slovaquie audit traité,
je regrette d’être en dissentiment avec la majorité de la Cour. Nous recon-
naissons ensemble que la (Tchéco)Slovaquie a violé le traité de 1977, mais
mon point de vue est différent quant à l'étendue et à la portée de la viola-
tion (tchéco)slovaque. La question la plus importante concerne le juge-
ment que l’on doit porter sur la solution de rechange, dite «variante C»,
retenue et appliquée par la Tchécoslovaquie. Selon la majorité de la Cour,

«la Tchécoslovaquie était en droit de recourir, en novembre 1991, à
la variante C, dans la mesure où elle se bornait alors à entamer des
travaux qui ne préjugeaient pas de la décision définitive qu’elle
devait prendre. En revanche la Tchécoslovaquie n’était pas en droit
de mettre en service cette variante à partir d'octobre 1992» (par. 88).

Cette présentation de la Cour a fait ensuite l’objet du dispositif de l’arrêt
sous | Bet 1 C.

Mon point de vue est différent.

29. La Slovaquie ne fait pas de difficulté pour reconnaître que la
variante C diffère physiquement de la réalisation que l’on aurait pu obte-
nir avec le projet initial. De fait, la variante C a créé un système autonome,
désormais sans aucune dépendance à l'égard de la Hongrie. L’idée d’un
projet commun s'éloigne, avec les conséquences juridiques quant au mode
de fonctionnement des ouvrages, lesquels dépendent désormais de la seule
Slovaquie. Celle-ci, par un acte unilatéral, s’est appropriée un investisse-
ment conjoint et des eaux du Danube, ressource partagée, sur une qua-
rantaine de kilomètres du cours du fleuve. L'opération de recherche et de
répartition du profit, commune aux deux Parties, est abandonnée.

30. La théorie de l’application «approximative », ou « approchée » ou
«approchante », invoquée par la Slovaquie pour justifier la construction
et la mise en service de la variante C n’est pas convaincante. Le droit
international ne connaît pas cette théorie. Les «précédents» avancés pour
justifier celle-ci n’ont pas de valeur. Du fait au moins de ses dangers, cette
théorie méritait une censure vigoureuse que je ne trouve pas dans I’arrét.

31. Si cette théorie est acceptée ce serait au détriment de la sécurité
juridique dans les rapports entre Etats et en particulier de la sécurité des
traités et de l'intégrité des obligations régulièrement contractées. Une
consolidation de cette théorie signifierait pratiquement la fin du principe
cardinal pacta sunt servanda, dès lors qu’un Etat qui s'engage pour une

124
128 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

obligation précise est laissé libre d’en exécuter une autre qu’il serait assez
habile de présenter comme très proche de la première. Hi lui suffirait de
faire observer que son «application approchante » est permise dès lors que
le comportement de l’autre partie le place, à ses dires, dans l'impossibilité
d'exécuter ses obligations aux termes du traité et qu'il ne dispose d’aucun
autre recours. Tous les manquements aux obligations de l'Etat risque-
raient ainsi d’être habillés en une « application approchante ».

Le danger est d’autant plus grand que cette théorie ne livre aucun cri-
tère fiable pour mesurer le degré de «proximité» ou d’«approximation »
tolérable. La «distance » — ou la «différence » — qu'un Etat serait auto-
risé à prendre par rapport au but du traité dans l’exécution de l’obliga-
tion reste dangereusement indéterminée et laissée à l'appréciation subjec-
tive de l'Etat.

Mais il y a plus.

32. Ce qui fait défaut à la thèse de l’«application approchante» pour
en faire une «nouvelle interprétation » valide du traité, c’est bien évidem-
ment la condition de base qu’est le consentement de l’autre Etat. La Slo-
vaquie n’a certes pas tort d’avancer que des écarts à la norme convention-
nelle lors de l’application du traité peuvent être considérés comme une
«nouvelle interprétation » dudit traité. Mais cette sorte de «mutation » ou
de «novation » de l'obligation au niveau de son exécution est subordonnée
à l'existence d’une condition essentielle qui n’est pas du tout remplie en
l'espèce. L’« application approchante » ne peut être validée et constituer
une «nouvelle interprétation » que si l’autre partie au traité y a donné son
consentement. On voit donc bien Ja faiblesse de la thèse slovaque.

La position de la Hongrie est de surcroît bien particulière car, non seu-
lement elle n’a pas donné son consentement à la «nouvelle interpréta-
tion» du traité, mais encore elle considère qu’il n’y a eu ni interprétation
première, ni interprétation nouvelle dudit traité puisqu'il a cessé d'exister,
selon elie, avant même la naissance de la Slovaquie.

33. Jen arrive maintenant à un tout autre aspect concernant cette
variante C. Il me permet d’apporter en toute justice une nuance à mon pro-
pos. Il n'échappe en effet à personne que lorsque les Etats entrepren-
nent des négociations, ils envisagent souvent, par prudence et réalisme,
d’autres solutions en prévision d’un échec de ces négociations. Un Etat avisé
va toujours à la négociation avec, en réserve, une ou plusieurs solutions de
rechange en cas d’insuccés. On peut donc affirmer que le fait d'envisager une
solution unilatérale de rechange doit faire nécessairement partie de la stra-
tégie et de la tactique habituelles de la négociation, parfois pour mieux peser
sur le partenaire au cours de cette négociation. Les «solutions de rechange»
constituent donc une précaution élémentaire dans toute négociation.

34. On ne peut soutenir le contraire que si l'Etat a fait preuve de mau-
vaise foi et qu’il est parfaitement établi qu’il a seulement fait semblant de
négocier alors que sa volonté arrêtée était de saboter ces négociations de
façade pour faire prévaloir coûte que coûte une solution unilatérale déjà
décidée.

Cela pose alors le problème de savoir si /a Tchécoslovaquie a respecté

125
129 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

le principe de la bonne foi. Je ne me hasarderai pas à aborder l’examen de
cette question car, pour moi, la Tchécoslovaquie aussi bien que la Hon-
grie affichaient chacune sa bonne foi tout en se renvoyant l’une à Pautre
l'image de leur inquiétude respective. La bonne foi de chacune des deux
Parties était érodée par le «goutte à goutte» de l'inquiétude et de la
méfiance de chacune envers l’autre.

35. Quoi qu'il en soit, pour apprécier la validité juridique de la va-
riante C, la majorité de la Cour s’est livrée à la distinction entre la cons-
truction proprement dite de cette «solution de rechange», qui serait licite,
et le détournement effectif du fleuve, phase finale de la variante, qui serait
illicite. Les diverses opérations que comporte la variante C seraient
découpées en quelque sorte en autant de franches de salami juridique.

Je ne puis partager cette approche. La réalisation de la variante C
relève à mon avis de l’une des catégories de ces infractions qu’on appelle
« continues », où «composées », où «complexes », selon leurs caractéris-
tiques, et dont chaque phase, ou chaque élément, est illicite.

36. La majorité de la Cour considère que seul le détournement du
fleuve porte réellement atteinte aux obligations conventionnelles de la
(Tchéco)Slovaquie ainsi qu’au droit international coutumier qui interdit
Pappropriation unilatérale d’une ressource partagée. Chacune des autres
phases antérieures au détournement serait licite au motif qu’un Etat sou-
verain a le droit de construire sur son territoire tout édifice qu'il veut, dès
lors qu’il ne porte pas atteinte aux droits ou aux intérêts d’un autre Etat.

37. Mais c’est précisément sur ce dernier point que le raisonnement est
insoutenable. Car pour que celui-ci soit irréprochable il faut démontrer
qu'aucune phase de la construction de la variante C, à l'exception du
détournement du fleuve, n’a porté atteinte aux droits et intérêts de la
Hongrie. Une telle démonstration n’a pas été faite et semble être consi-
dérée par la Cour comme allant de soi à l'instar d’un postulat.

38. Certes un Etat est souverain sur son territoire sur lequel il peut éri-
ger toute construction qu'il souhaite. Mais dès lors que cet Etat est lié par
un engagement concernant par exemple l'aménagement d’un bassin flu-
vial, il ne peut plus ériger à sa guise une construction qui se rapporte à ce
bassin fluvial, ou qui a un lien avec ce bassin, ou une incidence sur lui.
Dans l’aire d'intervention du traité, il n’y a désormais place pour rien
d'autre que pour l'application de cet instrument (mis à part bien évidem-
ment toutes les opérations d'administration de ce territoire). En d’autres
termes, dans son comportement, certes souverain mais lié par une obliga-
tion conventionnelle déterminée, l'Etat doit nécessairement agir avec une
prudence et un discernement tels qu’à aucun moment et pour aucune de
ses opérations il ne puisse craindre de compromettre potentiellement la
concrétisation de son obligation conventionnelle. Dans le domaine désor-
mais régi par un traité, l'Etat contractant ne peut plus procéder a
n'importe quelle réalisation. Celle-ci ne serait licite que si elle est totale-
ment neutre par rapport à l’économie générale dudit traité.

39. Je dois rappeler ici ce que j'avais noté plus haut au sujet de la
nature territoriale du traité de 1977 qui met à la charge des deux Etats

126
130 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

contractants diverses obligations mutuelles relatives soit à l’utilisation
d’une partie du territoire de chacun des deux Etats, soit à des restrictions
à son usage. Le traité crée une «dépendance territoriale» d’un Etat par
rapport à l’autre. Comment soutenir dans ces conditions que Etat est
libre d’agir à sa guise?

40. Il faut bien savoir ce qu’est en fait la variante C. Le paragraphe 66
de l’arrêt en fait la description détaillée et le groupe de travail d’experts
indépendants la présente comme suit:

«La variante C est un ensemble complexe d'ouvrages, situé en
Tchécoslovaquie. Les ouvrages comprennent...:

2) les déversoirs de dérivation contrôlant l'écoulement dans le
Danube,
3) le barrage fermant le lit du Danube,
4) le déversoir de la plaine d’inondation,
5) l'ouvrage de prise alimentant le bras Moson du Danube,
6) l'ouvrage de prise alimentant le canal usinier,
7) les barrages/digues en terre reliant les ouvrages,
8) l’écluse destinée aux navires de faible tonnage ...,
9) l’évacuateur de crue,
10) la centrale hydroélectrique.» (Mémoire de la Slovaquie, vol. IT,
annexe 12.)

Cette description de la variante C montre combien les ouvrages prévus
sont nombreux, «lourds», nullement neutres et interfèrent sur le projet
initial, ou plus exactement le dénaturent.

41. Dans ces tranches de «salami juridique» que serait la variante C,
la première phase elle-même ne saurait être regardée comme indifférente
au traité de 1977. Le premier acte de la (Tchéco)Slovaquie, la construc-
tion du verrou de Cunovo, s’inscrit dans un bassin fluvial certes en terri-
toire tchécoslovaque, mais avec une répercussion immédiate quant à la
manière de disposer des eaux appartenant aux deux Etats, puisque le
fleuve a été élargi là en un grand réservoir représentant les deux tiers de
celui de Dunakiliti. Cette première opération n’est pas de celles, neutres,
que pourrait prendre librement un Etat tenu par ailleurs par un engage-
ment portant sur un certain aménagement du fleuve. Elle vient créer au
contraire une situation qui a une incidence directe et immédiate sur les
prévisions du traité de 1977, prévisions qu’elle modifie substantiellement.
Certes le traité considéré n’a nulle part formellement interdit à la Tché-
coslovaquie de faire un barrage à Cunovo, sur son propre territoire. Mais
en décidant que le barrage devait se situer à Dunakiliti, il a indubitable-
ment prescrit à la Tchécoslovaquie une « obligation d'abstention » d’ériger
ce barrage à Cunovo. Bref, même l'opération première de Cunovo ne
pouvait être laissée à l’initiative exclusive et souveraine de la Tchécoslo-
vaquie. Le premier «détournement» des eaux du Danube n’a-t-il pas eu
lieu en réalité à Cunovo, lorsque le fleuve, verrouillé là, s’est élargi en une
vaste «retenue» — c'est le mot — au détriment de la Hongrie?

42. Sur un tout autre registre, je ne parviens pas à imaginer qu’une

127
131 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

action de l'Etat, inscrite comme un maillon dans une chaîne, ne puisse
pas recevoir sa coloration illicite dès lors qu’elle s’achève par un dernier
maillon reconnu lui-même illicite. Car, une fois le détournement du
Danube réalisé, cet acte illicite devait «rétroactivement» servir de «révé-
lateur chimique» pour colorer d’une teinte illicite l’ensemble des opéra-
tions de la variante C. Or la majorité de la Cour, en persistant à opposer
les opérations de construction qui seraient définitivement licites au détour-
nement du fleuve qui ne le serait pas, ne reconnaît pas du tout l’illicéité de
l’ensemble de la variante C.

43. C'est là, pour la majorité de la Cour, une façon de nier l'existence
de l’«infraction continue», ou «composée», ou «complexe». Tous les
efforts doctrinaux et jurisprudentiels, ainsi que la tentative de codifica-
tion réalisée par la Commission du droit international, me paraissent
compromis par cette position. Certes le caractère illicite de «infraction
continue» est déterminé une fois que le dernier acte de la pièce est joué.
Mais dans la doctrine et la jurisprudence la déclaration d’illicéité du der-
nier maillon entraîne dans la plupart des catégories d’infractions l’illicéité
de l’ensemble de la chaîne. Il me paraît donc inexact d’opposer la construc-
tion de la variante C, qui serait licite, à sa mise en eau finale qui ne le
serait pas.

44. L’arrét de la Cour renvoie aux travaux de la Commission du droit
international sur la responsabilité des Etats. Mais on lit précisément dans
l’un des paragraphes de commentaires de cette Commission auquel la
Cour se réfère spécialement que:

«à la différence du fait illicite de droit interne, le fait internationa-
lement illicite d’un Etat est fort souvent — et probablement dans la
plupart des cas — la résultante d’un enchainement d’actions ou
d’omissions individuelles qui, bien que légalement distinctes en droit
interne, forment un tout en quelque sorte indissociable au regard du
droit international» (Annuaire de la Commission du droit internatio-
nal, 1993, vol. II, deuxième partie, p. 59, par. 14; les italiques sont de
moi).

45. Ce n'est d’ailleurs pas l’article 41 du projet de la Commission du
droit international sur la responsabilité des Etats, cité par l’arrêt de la
Cour, qui est pertinent ici, mais plutôt et davantage l’article 25. Son titre
(«Moment et durée de la violation d’une obligation internationale réalisée
par un fait de ’Etat s'étendant dans le temps») est en lui-même signifi-
catif pour la présente espèce. Il y est dit clairement:

«1. La violation d’une obligation internationale par un fait de
l'Etat ayant un caractère de continuité se produit au moment où ce
fait commence...

2. La violation d’une obligation internationale par un fait de
PEtat composé d’une série d’actions ou omissions relatives à des cas
distincts se produit au moment de la réalisation de celle des actions
ou omissions de la série qui établit existence du fait composé...

128
132 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

3. La violation d’une obligation internationale par un fait de
l'Etat complexe, constitué par une succession d’actions ou omis-
sions ... se produit au moment de la réalisation du dernier élément
constitutif dudit fait complexe...» (Les italiques sont de moi.)

Mais de surcroit et dans tous les cas, la Commission du droit interna-
tional a déclaré, dans chacune de ces hypothèses (fait continu, composé
ou complexe), que: «Toutefois le temps de perpétration de la violation
s’étend sur la période entière.» En d’autres termes, quelle que soit la qua-
lification donnée a la variante C parmi les trois types d’infraction ci-des-
sus, l’illicéité de la dernière phase, celle du détournement du fleuve,
s'étend à l’ensemble des opérations qui l’ont précédée, même si l’on sup-
pose qu'il ne s’agit pas d’une infraction continue pour laquelle Pillicéité se
produit dès son commencement.

46. En vérité le caractère illicite de la variante C, depuis le début de sa
construction jusqu’au détournement du fleuve, ne peut être qu’indivisible,
compte tenu de la nature même de cette «solution de rechange». Comme
le dit très bien l’arrét de la Cour, «les principaux ouvrages du système
d’écluses ... seront gérés en tant qu’unité unique coordonnée» (par. 144)
ou encore en tant que «système d'ouvrages opérationnel, unique et indi-
visible» (par. 77). De même la variante C qui s’y est substituée n’est pas
constituée par une série d'opérations sans rapport les unes avec les autres.
Elles se subordonnent l’une l’autre pour concourir au résultat final. Le
caractère « intégré » de ces opérations résulte de ce qu'aucune d’entre elles
ne se suffit à elle-même ou n’a par elle-même un sens. Aucune d’entre
elles n’est neutre et n’a de signification que si elle est rapportée au résultat
final. À quoi servirait la construction du barrage fermant le lit du
Danube sinon au détournement de ce fleuve? Pour un Etat souverain qui
a le droit de construire ce qu’il veut sur son territoire, la construction
d’un tel barrage, si elle était isolée et réduite à elle-même, n'aurait aucun
sens et aucun intérêt pour cet Etat qui ne l’entreprendrait pas du tout. Ce
sens et cet intérêt n'apparaissent que si l’on rattache ladite opération au
détournement final du fleuve. La nature même du canal de dérivation
construit dans le cadre de cette variante C était bien évidemment de faire
dériver les eaux du chenal principal vers la centrale de Gabtikovo. Une
telle construction ne pouvait être ni innocente, ni neutre; elle était mar-
quée du sceau propre à la finalité de la variante C qui est le détournement
des eaux du fleuve. En bref, i] n'est pas possible de séparer d'un côté la
construction et de l’autre le détournement.

47. Tl est exact que tout fait internationalement illicite commence
d’abord par des «préparatifs ». Je suis d'accord avec la majorité de la
Cour pour considérer que ces préparatifs stricto sensu ne sont pas illi-
cites. Même la préparation très poussée d’une «solution de rechange» en
vue de peser sur la négociation avec le partenaire ne relève en soi
d’aucune illicité. Mais une fois donné l’ordre de construire et une fois la
construction commencée, en novembre 1991, l’on quitte le domaine des
préparatifs pour passer à celui de la construction. Or, à cette date

129
133 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

de novembre 1991, la Tchécoslovaquie savait parfaitement que la Hon-
grie n’entendait pas exécuter le traité de 1977 et avait alors pris la déci-
sion de détourner les eaux du fleuve. La chaîne des opérations destinées à
atteindre ce but était continue et sans rupture de maillon depuis le com-
mencement de la construction jusqu’a la mise en service de la variante C
par détournement effectif des eaux en octobre 1992. La majorité de la
Cour a estimé cependant que les travaux en question auraient pu «étre
abandonnés [par la Tchécoslovaquie] si un accord était intervenu entre
les parties» (par. 79). Je ne pense pas que l’on puisse se livrer sans risque
à une spéculation de cette nature. Au moment où la construction avait
été entamée en novembre 1991 et durant toute cette phase des travaux, il
est apparu clairement, notamment à travers les échanges diplomatiques
entre les Parties, que chacune de celles-ci campait définitivement sur ses
positions. Dès lors l’idée d'abandon des travaux évoquée par la Cour ne
pouvait être qu’hypothétique et irréaliste.

48. Ainsi le paragraphe | du dispositif de l’arrêt est rédigé de telle
sorte que la Cour déclare d’une part que la Tchécoslovaquie a agi léga-
lement en recourant à la variante C en novembre 1991 (alinea A), mais
d’autre part qu’elle n’était pas en droit de la mettre en service en octobre
1992 (alinea B). Je confesse une certaine perplexité devant cette affirma-
tion à deux temps. C’est comme si j'étais autorisé à acheter des fruits au
marché, mais privé de les manger. C’est comme si la ménagère avait cuit
son repas, mais interdite de le consommer. C’est comme si un Etat était
libre d’acheter des armes ou de les faire fabriquer, mais non autorisé à les
utiliser en cas d’agression contre lui. Le paragraphe 1 du dispositif offre
ainsi un raccourci saisissant d’une analyse qui débouche sur une impasse.

En définitive la décision retenue par la Cour concernant la variante C
n’est selon moi ni juridiquement correcte, ni pratiquement bonne, ni
effectivement utile. Ni au plan du droit, ni à celui des faits, ni enfin pour
les négociations bipartites a venir, elle ne sert.

49. Avec la réalisation de cette variante C, voila donc des eaux inter-
nationales, appartenant à deux Etats et coulant dans le lit d’un fleuve
frontière, qui deviennent soudain, et sur 40 kilomètres, de Cunovo à Sap,
des eaux purement nationales, slovaques. Voila un projet bilatéral, en
construction sur le territoire de deux Etats grace à un investissement
commun et qui devient soudain un projet unilatéral et purement national.
A qui la faute? Certes et d’abord a la Hongrie. Mais cet aspect du pro-
blème ne m'intéresse pas pour le moment. Ce qui retient ici l’attention,
c'est une réalité physique considérable: sur 40 kilomètres, des eaux
jusqu’ici partagées deviennent des eaux purement nationales et un projet
bilatéral subit soudain une altération profonde qui le dénature en projet
purement national.

50. Il est clair qu’en agissant ainsi la (Tchéco)Slovaquie a appliqué
quelque chose de tout à fait différent du traité de 1977. Ou bien la
variante C constitue l’application du traité ou elle ne l’est pas. Il ne sau-
rait, selon moi, exister une situation intermédiaire. Il n’y a pas, en droit,
place pour une application «approximative» du traité. Le droit interna-

130
134 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

tional ne connait que deux catégories de comportements: celui qui est
licite et celui que ne l’est pas. Il ne connaît pas de situation intermédiaire.
Celle-ci peut exister, mais elle n’est et ne sera qu’un fait. Rapproché du
traité, ce fait ne peut étre considéré que comme une non-application du
traité, ayant un caractère illicite.

51. Je suis donc parvenu à la conclusion que la variante C, dans sa
totalité, est illicite. Peut-elle être regardée toutefois comme une contre-
mesure? Je ne le pense pas et je partage sur ce point la démonstration de
la majorité de la Cour. Je serais toutefois tenté d’y ajouter une nuance. Le
comportement de la (Tchéco)Slovaquie ne s’analyse pas en toute certi-
tude en une simple réaction aux actes illicites de la Hongrie. Une autre
analyse, peut-être un peu plus réaliste, verrait dans le comportement
tchécoslovaque à la fois une préméditation et une riposte, ce qui crée une
situation plus complexe que la contre-mesure. Une préméditation d'abord.
Sans pouvoir suivre le point de vue hongrois selon lequel la Tchécoslo-
vaquie aurait toujours rêvé depuis 1920 de construire l’ensemble des
ouvrages uniquement en territoire slovaque, je relève que la Tchécoslo-
vaquie avait conçu assez tôt en 1989 diverses variantes, dont la C, à titre
de «solution de rechange». Une riposte ensuite. Il ne fait pas de doute
que la Slovaquie est servie par la chronologie. La suspension des travaux
par la Hongrie le 13 mai 1989, puis leur abandon définitif et enfin sa déci-
sion de mettre fin au traité le 19 mai 1992 présentent mécaniquement la
réalisation finale de la variante C le 23 octobre 1992 comme une contre-
mesure au comportement hongrois.

52. En tout état de cause, et je rejoins ici la majorité de la Cour, la
variante C n’est pas une contre-mesure susceptible d’excuser son illicéité.
En effet elle n’est pas proportionnée, puisqu'elle prive d’emblée la Hon-
grie des eaux du Danube en tant que ressource partagée ainsi que de tout
droit de regard sur un investissement commun prévu par le traité de 1977.
De surcroît la variante C n’est ni provisoire, ni dissuasive, comme le vou-
drait une contre-mesure. Elle constitue une violation définitive et irréver-
sible du traité de 1977.

x * x

53. Chacune des deux parties, la Hongrie tout comme la Slovaquie, a
donc violé le traité de 1977. La situation créée par elles se caractérise par
des violations croisées qui se sont répondues l’une à l’autre. Mais il n’est
pas facile de déterminer avec certitude les liens de cause à effet dans
chaque cas. Les faits et les comportements des parties s’enchevétrent par-
fois. La chronologie semble fournir la réponse à la question de savoir
laquelle des deux parties a déclenché le cycle de ces violations croisées.
De cette chronologie il faut bien sûr tenir compte; il faut prendre garde
toutefois qu’elle est seulement comme la partie visible d’un iceberg, à la-
quelle il ne faudrait se fier qu'avec précaution. Une profonde méfiance
réciproque a malheureusement caractérisé les relations entre les parties
pendant de longues années.

131
135 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

En considérant comme des « violations croisées » les illicéités commises
par les deux Parties, la Cour aurait pu saisir cette opportunité pour
décrire une réalité plus complexe que ce qu’il en parait, et dans laquelle
les liens de cause a effet étaient enchevétrés. Ce faisant, elle aurait peut-
être été fondée à suggérer aux Parties de négocier à nouveau leur traité
sur la base d'une «option zéro » dans laquelle chacune d'elles aurait pu
renoncer à son droit à indemnisation contre l'autre. Elles auraient pu
alors redéfinir plus aisément leurs relations conventionnelles dans le
cadre d’un traité de 1977 rénové.

54. Ces violations croisées ont généré, sur le terrain, une réalité que la
majorité de la Cour n’a pas jugé utile de qualifier. Il me paraît, quant à
moi, nécessaire et important de relever que ces violations croisées ont créé
deux effectivités qui resteront inscrites dans le paysage de la région consi-
dérée.

55. Le juriste n’aime pas les effectivités. Elles violentent son goût de
lordonnancement juridique des choses. Mais il sait en revanche que les
réalités de la vie sont complexes et qu'une part considérable de ces réa-
lités échappe inévitablement à l'empire du droit. Il lui arrive donc d’être
assez réaliste pour tenir compte de certaines de ces situations lorsqu'elles
persistent et de considérer ces effectivités comme une «action du fait»
contre le titre juridique. Cette attitude est non seulement dictée par le
réalisme, mais aussi nourrie par le souci de faire réintégrer les effecti-
vités dans les processus juridiques.

56. La (Tchéco)Slovaquie a réalisé la variante C. La construction du
système de Gabüikovo prévu par le traité a été ainsi faite par substitution
de Cunovo à Dunakiliti, avec ses conséquences techniques et physiques.
Cette variante C est illégale mais elle existe. La Slovaquie se prévaut
d’autant plus fort de son effectivité que celle-ci se «rapproche» du droit.
Elle a certes tenu à affirmer sa disponibilité à détruire cette effectivité.
Mais il paraît clair que toute remise en cause, par destruction ou de toute
autre manière, de la variante C, serait antiéconomique, antiécologique
et somme toute absurde et inacceptable pour la Slovaquie. C’est sur cette
réalité incontournable que le juge doit nécessairement travailler en cher-
chant à la concilier avec le droit qu’il a la charge de dire.

57. L'effectivité slovaque possède une double particularité.

Tout d’abord elle était jusqu’à récemment ce que Charles De Visscher
appelle une «effectivité en action»? et elle s'est consolidée à une époque
où l'affaire était «sub judice ». Gabéikovo devait être construit en deux
phases. La première devait s’achever le 23 octobre 1992, jour du détour-
nement du fleuve. La seconde phase est aujourd’hui presque terminée;

? Charles De Visscher, Théories et réalités en droit international public, 4° éd., 1970,
p. 319.

132
136 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

elle s’est réalisée pendant que l’affaire était soumise à la Cour. Aujourd’hui
c'est une effectivité structurelle quasiment achevée.

La seconde particularité de l’effectivité slovaque c’est qu’elle tire sa
force du fait mais aussi, partiellement, du droit. C’est une remarquable
caractéristique qu'offre cette effectivité, bâtie comme toute effectivité,
contre le droit (conventionnel ici), mais tout de même renforcée par une
application partielle du traité, ce qui a permis à la Slovaquie de soutenir
que sa variante C n’était rien d’autre qu’une «application approxima-
tive» du traité.

De fait,

i) le barrage et l’usine hydro-électrique de Gabtikovo, désormais
construits, ont été voulus par le traité;

ii) le détournement du Danube avait été prescrit par ledit traité (à cette
importante différence près que le verrou a été érigé à Cunovo au lieu
de Dunakiliti);

iii) le Danube est encore dans son lit originel (à cette double différence
près qu’il a été verrouillé à Cunovo et surtout que la Slovaquie y
relâche un volume quotidien d’eau insuffisant, ce que d’ailleurs la
Slovaquie considère comme susceptible d’être amélioré).

58. Quant à la Hongrie, elle a abandonné ses travaux sur presque tous
les fronts et a renoncé à construire le barrage de Nagymaros. La nature
des effectivités hongroises est assez particulière.

Tout d’abord, une effectivité peut exprimer un certain ordre établi par
le fait. Tel n’est pas le cas ici. Les effectivités hongroises expriment tout le
contraire, une sorte de «désordre » par abandon des chantiers. Ce sont
des effectivités non pas «en action» mais en état de «malformation» pro-
longée.

Quant au site de Nagymaros, il offre l’image d’une sorte d’effectivité
«négative» du fait de la renonciation à construire le barrage. Cela signifie
que Veffectivité «négative» de Nagymaros a créé une situation définitive,
la volonté de la Hongrie paraissant irrévocable.

Les autres effectivités hongroises ont généré un état insatisfaisant pour
tous. Cette situation attend d’être prise en charge ou «recyclée» par un
autre droit, soit conventionnel (un traité de 1977 renégocié), soit interne
(une décision hongroise de détruire ou de reconvertir les carcasses ina-
chevées).

59. Qu'il s'agisse des effectivités slovaques ou hongroises, toutes
possèdent la particularité de bénéficier d’un degré significatif de recon-
naissance mutuelle par les Parties. En dépit des difficultés à saisir toutes
les nuances de la position hongroise d’une écriture à l’autre, ou d’une
plaidoirie à l’autre, je crois que la Hongrie n’exige pas le démantèlement
de la variante C. Quant à la Slovaquie, elle semble d’un côté s’accommo-
der de l’inexistence du barrage de Nagymaros en modifiant notamment le
régime de fonctionnement du barrage de Gabëikovo, et de l’autre éviter
d'exiger l'achèvement du «grand réservoir» de Dunakiliti, très coûteux et
très polluant, mais surtout faisant double emploi avec Cunovo.

133
137 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

C’étaient là des indications précieuses pour la Cour, une sorte de
«signaux» utiles pour la recherche de solutions appropriées tenant compte
du droit et des faits.

x * x

60. Quel est ce droit ? Quels sont ces faits ? Et d’abord les faits. Ils sont
constitués par la réalité du terrain que je viens d’analyser en autant
d’effectivités. Ensuite le droit. Il est constitué par le traité de 1977 et ses
instruments connexes, que les violations croisées des deux parties ont été
impuissantes à éteindre. En conséquence, il ne sert à rien de cacher le
caractère fort délicat de la mission confiée à la Cour, en cette affaire où
les faits heurtent frontalement le droit auquel le dernier mot doit pour-
tant revenir. La situation s’analyse comme suit: d’une part le traité de
1977 est assez largement vidé de son contenu matériel, mais il demeure un
instrument formel, un réceptacle, ou une coque prête à abriter de nou-
veaux engagements des Parties; et d’autre part et parallèlement, des effec-
tivités sont nées, mutuellement reconnues par les Parties. Il revenait alors
à la Cour de déclarer les deux Parties soumises à une obligation de négo-
cier de bonne foi un nouveau contenu à leur traité, qui tint compte aussi
bien de ce qui en restait que des effectivités du terrain. Mais il était
important de souligner surtout qu’en prenant en compte ces effectivités la
Cour n’entendait évidemment en rien légitimer les illicéités relevées. Il
s'agissait seulement, dans un souci de réalisme juridique, de prendre acte
(avec les Parties elles-mêmes dans une certaine mesure) des effets en-
gendrés par une succession tout à fait singulière de violations croisées
qui n’en demeuraient pas moins, pour chacune, répréhensibles en tant que
telles.

61. Il faut pour cela examiner d’abord la prise en considération du
maintien du traité de 1977 et sa signification, puis la prise en compte des
effectivités et sa signification, avant de tenter la «coexistence» de ces
deux éléments dans le cadre d’un traité rénové.

62. Le maintien en vigueur du traité ne signifie pas exécution forcée
des obligations qu'il faisait peser sur la Hongrie et qui n'avaient pas été
jusqu'ici remplies par elle. Il n’est ni nécessaire, ni justifié de tirer toutes
les conséquences logiques du maintien en vigueur du traité. Il n’est pas
question de faire obligation à la Hongrie de réaliser le barrage de Nagy-
maros, d'achever les travaux de Dunakiliti, d'y mettre en service le verrou
de dérivation, de noyer les installations de Cunovo et d’achever, en aval
de Gabëikovo, la partie des travaux qu’elle devait effectuer aux termes du
traité, pour autant qu'ils n’aient pas été achevés par la Slovaquie.

Mais en même temps, il faut radicalement écarter toute idée de légiti-
mation de l’abandon que la Hongrie a fait de ses obligations contrac-
tuelles. En acceptant les effectivités comme des faits incontournables, il
ne faut pas moins relever leur nature de faits internationalement illicites

134
138 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

dont la Hongrie doit répondre par l'engagement de sa responsabilité. Il
en va de même pour la prise en compte des effectivités slovaques qui, elles
non plus, n’ont pas gommé leur caractère illicite.

63. La survivance du traité à toutes les violations montre assez qu'il
n’est pas question de légaliser les atteintes portées au principe pacta sunt
servanda. S'il est sagement réaliste de tenir compte des effectivités et de
ne pas «foncer sur le mur» d’une réalité incontournable, il paraît encore
plus essentiel, surtout pour un organe judiciaire mondial soucieux de
faire respecter le droit international, de montrer urbi et orbi que les
traités ne sont pas «chiffons de papier » et que leur violation ne peut les
anéantir, Hors de leur consentement mutuel, les Etats ne peuvent et ne
doivent pas se défaire aussi aisément de leurs obligations contractuelles.
Il est impératif de renforcer la sécurité juridique des engagements inter-
nationaux.

64. La survivance du traité permet aussi de sauver ses articles 15, 19 et
20, relatifs respectivement à la protection de la qualité des eaux, à celle de
la nature et aux intérêts en matière de pêche. Ce sont des articles certes
très généraux et insatisfaisants. Mais ils touchent des matières essentielles
qui sont à la base du contentieux actuel entre les deux Etats. Il appar-
tiendra alors à ceux-ci de régler par la négociation ces questions capitales
d'environnement, de qualité des eaux et de pêche. Ils trouveront préci-
sément dans ces articles 15, 19 et 20 la base de départ pour cette renégo-
ciation.

65. La survivance du traité permet enfin d'offrir un cadre, et plus
encore un encadrement, aux deux volontés étatiques dans la négociation.
Ce ne sont pas seulement les articles 15, 19 et 20 que la survivance du
traité sauvera. On peut aller plus loin et dire que Pinstrument de 1977
permettra de conserver la philosophie générale et les grands principes qui
ont animé cette association entre deux Etats en vue d’un investissement
commun dont ils pouvaient escompter des avantages mutuels. Le traité
servira de cadre, et les volontés étatiques seront encadrées pour éviter des
débordements indésirables, ou à l'inverse des réticences éventuelles, de
Pune ou l’autre Partie. Sont déjà inscrits et acquis dans le traité qui survit
des lignes de conduite générales et des principes utiles pour baliser la
négociation future. En particulier, et outre les articles 15, 19 et 20, les
points suivants méritent des développements et ajustements nécessaires,
mais leur principe est déjà acquis. Il s’agit:

a) «du développement des secteurs des ressources hydrauliques, de l’éner-
ge, des transports et de l’agriculture et des autres secteurs de l’éco-
nomie nationale des parties contractantes» (préambule du traité);

b) de «l'amélioration de l'ancien lit du Danube ...» (art. 1, par. 2,
al. e));

c) de «l'approfondissement et [de] la régulation du lit du Danube»
(art. 1, par. 2, al. f));

d) dela «protection contre les inondations et les crues» (art. 1, par. 3,
al. a), et art. 13);

135
139 PROJET GABC{KOVO-NAGYMAROS (OP. IND. BEDJAOUI)

e) de «l’approfondissement et [de] la régulation du lit du Danube, dans
ses deux branches... » (art. 1, par. 3, al. c));

f} des principes qui ont présidé à la distinction entre l'investissement
conjoint et les investissements nationaux (art. 2);

g) dela «prise en charge des coûts de l'investissement conjoint » (art. 5),
ce qui permettra aux futurs négociateurs d'évaluer ces coûts et
de calculer ce que chaque Partie a déjà assumé de ces coûts et ce qui
lui reste à prendre en charge;

h} de la détermination de la propriété commune et de la propriété indi-
viduelle de chaque Etat pour chacun des ouvrages déjà construits
{article 8 du traité). Le canal de dérivation construit par la Tché-
coslovaquie seule est considéré comme propriété conjointe par
l'article 8 b}, ce qui est normal dans ce système d’investissement et
d'exploitation communs, mais il faudra que la Hongrie, qui doit
accéder légitimement à cette propriété commune, paie sa part de la
construction dudit canal;

i) des modalités de gestion commune des ouvrages (art. 9-10) et du prin-
cipe de la participation «à parts égales à l’utilisation et aux avan-
tages du système» (art. 9, par. 1);

j) des prélèvements d'eau du Danube et des règles et garanties qui
s'imposent aux Parties;

k) de la protection de la qualité des eaux (art. 15, déjà cité}, de l’entre-
tien du lit du Danube (art. 16); des règles pour la navigation (art. 18):
de la protection de l’environnement (art. 19 et 20, déjà cités);

1) de la démarcation de la ligne de la frontière d'Etat entre les deux
Parties (art. 22); et enfin

m) de la responsabilité conjointe et de la responsabilité individuelle dans
la gestion en cas de dommage (art. 25-26).

Voilà donc pour la survivance du traité de 1977 et sa signification.
Abordons à présent la prise en compte des effectivités et sa signification à
son tour.

66. Il faut bien indiquer /a signification qui doit être attachée à la prise
en compte des effectivités. C’est une manière de souligner les conditions
mises à leur harmonisation finale avec le droit. Dans les hypothèses clas-
siques, l'Etat invoque une effectivité contre un titre, c’est-à-dire contre le
droit lui-même. En revanche, en l’espèce, la prise en considération des
effectivités n’équivaut pas à une négation du titre. Celui-ci ne disparaît
pas; il s'adapte seulement, et de surcroît moyennant la mise en jeu de la
responsabilité des auteurs de ces effectivités, qui seront soumis à toutes
les indemnisations nécessaires. Le droit, piétiné par les effectivités, est
ainsi «vengé» par le prix payé par les Parties en forme d’indemnisations
pour les effectivités créées. C’est en particulier à cette condition qu’une
coexistence sera bâtie entre ces effectivités «payées» et le droit «vengé».

67. Dans cette perspective, on relèvera tout d’abord comment les
Parties pourraient, dans leurs négociations, aménuger ces effectivités

136
140 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

pour les intégrer dans le traité rénové. Le point de départ à rappeler est
que ces effectivités sont reconnues de part et d’autre.

S'agissant de la Hongrie, elle ne demande le démantèlement de la
variante C, qu'elle sait improbable, que si l'accord nouveau à conclure
l'empêche de profiter de cette variante.

Quant à la Slovaquie, elle n’a demandé de forcer la Hongrie à construire
le barrage de Nagymaros que si les deux Parties ne parviennent pas à
modifier le traité par la voie d’un accord qui tiendrait compte de la non-
réalisation de ce barrage. Selon ses écritures et ses plaidoiries, la Slova-
quie paraît bien s’accommoder d’un fonctionnement autonome de l'usine
hydro-électrique de Gabéikovo, c'est-à-dire non dépendant du barrage de
Nagymaros. Et au lieu d’un fonctionnement de Gabëikovo en régime de
pointe, qui n'était possible qu'avec un barrage à Nagymaros, elle admet
de faire fonctionner Gabëikovo au fil de l’eau et semble se résigner ainsi
à cette situation qui relève déjà d’ailleurs de la réalité observable.

Enfin la Hongrie et la Slovaquie s’accommodent apparemment bien la
première du verrou de Cunovo et la seconde de l’abandon de Dunakiliti.

68. Ces effectivités, susceptibles d'aménagements, faits ou a faire, pour
se couler dans le moule d’un traité nouveau, ont certes violé et dépassé le
droit existant, mais celui-ci les rattrape et les régente à nouveau de trois
manières :

— ces effectivités ne tuent pas le traité, lequel leur survit;

— ces effectivités ne restent pas impunies et comportent des sanctions et
indemnisations ;

— et surtout, ces effectivités seront «refondues», ou enserrées, dans le
traité, dont le nouveau contenu à négocier leur servira de texte de
légitimation.

69. J’en viens ainsi à la nécessité pour les Parties de négocier à nouveau
et de le faire de bonne foi. La renégociation doit être vue comme une obli-
gation stricte, tout comme l’est le comportement de bonne foi qu’elle
implique. Cette obligation découle non seulement du traité lui-même,
mais aussi du droit international général tel qu’il s’est développé dans les
domaines des fleuves internationaux et de l’environnement.

70. Dans ce cadre de négociation reconstitué, les Parties devront, à
moins qu'elles n’en conviennent autrement, trouver les solutions appro-
priées à un certain nombre de questions et notamment, mais pas exclusi-
vement, aux problèmes suivants:

— nécessité d’apurer le passé et de payer, chacune, le prix de son com-
portement fautif et de son effectivité; l’«option zéro» ne serait
d’ailleurs pas incompatible avec cette nécessité:

— nécessité de reconstituer ou de remodeler le contenu matériel du traité
en parvenant à un «équilibre global» entre elles, dans leurs droits et
obligations;

— nécessité enfin de corriger le fonctionnement de certains éléments
pour éviter les risques et dommages écologiques.

137
141 PROJET GABCIKOVO-NAGYMAROS (OP. IND. BEDJAOUI)

71. Dans la recherche de nouveaux «équilibres globaux» du traité, les
Parties devront, à moins qu'elles n’en conviennent autrement, négocier
les conditions de restitution à la Hongrie de sa qualité de partenaire dans
l'exploitation des eaux, en la restaurant dans ses droits sur les eaux en
aval de Cunovo jusqu’à l’aval à Sap du confluent entre le canal et le cours
initial du fleuve; en l’associant, à égalité de responsabilités, au fonction-
nement et à la gestion de la variante C qui passe ainsi du statut d’une
effectivité à celui d’une novation convenue conjointement dans le cadre
d’un traité rénové; et enfin en faisant profiter la Hongrie, à parts égales,
des bénéfices réalisés par l’exploitation de cette «solution provisoire»
(variante C) devenue une «solution définitive et irréversible» dans le
traité rénové.

Enfin les Parties devront, à moins qu’elles n’en conviennent autrement,
négocier aussi les conditions de restitution à la Hongrie de sa qualité de
copropriétaire des ouvrages censés avoir été construits en commun, étant
donné qu'il appartiendra aux Parties de reconsidérer cette question de
copropriété en prenant dûment en compte les montants versés par cha-
cune d’elles aux titres de l’investissement commun, des indemnisations
effectuées et en faisant une pondération de ces éléments et tous autres
jugés pertinents par elles.

(Signé) Mohammed BEDJAOUI.

138
